107 F.3d 21
97 CJ C.A.R. 200
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Benjamin J. ROSCOE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-2138.
United States Court of Appeals, Tenth Circuit.
Feb. 4, 1997.

Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously to honor the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. Submitted without oral argument.


2
Mr. Benjamin Roscoe appeals from an order of the district court enjoining him from filing further lawsuits "against the United States, a federal agency, or any federal employee, in the United States District Court for the District of New Mexico" without first seeking leave of court and certifying "that the claims he wishes to present are new claims never before raised and disposed of on the merits by any federal court" and that "the claims are not frivolous or taken in bad faith."   Memorandum Opinion and Order, May 28, 1996, at 1,3,4.  We have reviewed the district court order in light of our remand order filed April 25, 1996, and the requirements of Tripati v. Beaman, 878 F.2d 351 (10th Cir.1989), and we conclude the district court order fully complies with both.


3
We AFFIRM the judgment of the district court enjoining Mr. Roscoe.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions 10th Cir.  R. 36.3